Citation Nr: 0318708	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-05 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease with weight loss, including as due to 
undiagnosed illness.

3.  Entitlement to an evaluation in excess of 30 percent for 
headaches.  

4.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD) from March 26, 2001, to 
July 8, 2001, and in excess of 50 percent from July 9, 2001, 
forward.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991.  He served in Southwest Asia during the 
Persian Gulf War, from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 1997 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a gastrointestinal 
disorder (manifested by diarrhea, weight loss, and stomach 
problems) and for dysthymia (manifested by lack of energy, 
sleep loss and fatigue), both claimed as due to undiagnosed 
illness.  

In the May 1997 rating action, service connection was granted 
for muscle contraction headaches for which a 10 percent 
evaluation was assigned, effective from June 15, 1995.  The 
veteran also appealed that determination and in an August 
1999 rating action, a 30 percent evaluation was granted for 
headaches, effective from June 15, 1995.     

In a November 2001 rating action, the RO granted entitlement 
to service connection for PTSD for which a 10 percent 
evaluation was assigned, effective from March 25, 2001.  The 
RO also denied entitlement to service connection for bipolar 
disorder and for erectile dysfunction with anorgasmia.  The 
veteran filed a Notice of Disagreement with that decision in 
January 2002.  An increased evaluation of 50 percent for PTSD 
from July 9, 2001, was granted in a June 2002 rating action.  
A Statement of the Case as to only the service connection 
claims was issued in August 2002.  A timely substantive 
appeal as to these two claims has not been filed and 
therefore the claims of entitlement to service connection for 
bipolar disorder and erectile dysfunction are not before the 
Board for appellate consideration.  The issue of entitlement 
to a higher rating for PTSD is the subject of the REMAND 
herein.

In January 2003, service connection for irritable bowel 
syndrome with diarrhea and constipation was granted and a 10 
percent evaluation was assigned, effective from March 1, 
2002.  Service connection was also granted for dysthymia, 
fatigue, and decreased sleep and energy, as features of PTSD, 
for which a 50 percent evaluation was continued.  Service 
connection for gastroesophageal reflux disease with weight 
loss remained denied.    

A February 2003 memo for the file reflects that after 
receiving the January 2003 SSOC notifying him of this 
decision, the veteran called the RO indicating that he wished 
to withdraw the claims for chronic fatigue syndrome and 
gastroesophageal reflux disease and that he would fax a 
withdrawal form.  However, these claims were never withdrawn, 
as the veteran did not fax any form, and the Board will 
therefore address them herein.  The veteran also stated that 
he wished to continue the appeal regarding an increased 
evaluation for headaches and the service connection claim for 
erectile dysfunction.  As noted, the claim for erectile 
dysfunction is not currently on appeal and it appears that 
the veteran would like to reopen this claim, this matter is 
referred to the RO for appropriate action.  

Although the RO most recently framed the claim as entitlement 
to service connection for chronic fatigue syndrome with 
myalgia and arthralgia, the Board notes that disorders 
claimed as myalgia and arthralgia were the subject of any 
entirely separate and independent claim which was denied by 
the RO in May 1997 and was not appealed by the veteran.  
Hence, these symptoms will not be considered as part of this 
appeal.


FINDINGS OF FACT

1.  The veteran's earliest symptoms of chronic fatigue began 
in service.  A post-service diagnosis of chronic fatigue 
syndrome is of record.

2.  The record contains competent medical opinions to the 
effect that the veteran's chronic fatigue is not a 
manifestation of an undiagnosed illness resulting from 
Persian Gulf service and that his chronic fatigue, more 
probably that not, is a symptom associated with his service-
connected PTSD.

3.  Gastroesophageal reflux disorder was initially diagnosed 
several years after service and has not been etiologically 
linked to the veteran's period of service.  Weight loss, 
claimed as a primary symptom of this condition, is not 
chronically shown, and symptoms including diarrhea and 
constipation are currently compensated by the grant of 
service connection for irritable bowel syndrome.  

4.  Findings made during the October 4, 2002, VA examination 
reflect that the veteran's headaches occurred 3-4 times a 
week, lasting from 2 to 6 hours, and that 4 to 5 times a 
month he had to lie down in a dark room until they resolved, 
indicative of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

5.  From June 1995 to October 4, 2002, the symptomatology 
associated with the veteran's headaches is indicative of 
prostrating attacks occurring on an average of two to four 
times a month over the last several months that are not 
productive of a severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
chronic fatigue syndrome on a direct basis or as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.317 (2002).

2.  The veteran is not entitled to service connection for 
gastroesophageal reflux disease on a direct basis or as due 
to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.317 (2002).

3.  The assignment of a 50 percent evaluation for the 
veteran's service-connected headaches is warranted effective 
from October 2, 2002; prior to that time and dating back to 
the initial grant of service connection on June 15, 1995, no 
more than a 30 percent evaluation is warranted. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 3.400(b)(2), 4.1, 4.2, 4.124a, 
Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in an May 1997 
rating decision, January 1998 statement of the case (SOC), 
September 2001, January 2003 and March 2003 supplemental 
statements of the case (SSOC), and letters from the RO, of 
the applicable law and reasons for the denial of his claims.  
He has been informed, therefore, of what the evidence needs 
to show in order for his claims to be granted.  

In correspondence from the RO dated in June 2001 SSOC, the 
veteran was advised of the provisions of the VCAA.  He was 
also advised therein of what the evidence needs to show in 
order for his claims to be granted, evidence which was 
already of record, and of what information or evidence was 
still needed.  He was also informed that VA would assist him 
by requesting records in the custody of military authorities 
or Federal agencies.  Therefore, VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate his claims, and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
veteran's VA and private treatment records.  There is no 
indication of any additional relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in July 
2001 and October 2002.  Additional examination and opinions 
are not warranted in this case.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Factual Background

A January 1987 enlistment examination report shows that the 
veteran weighed 154 pounds.  The service medical records show 
that in May 1990, he complained of headaches.   In August 
1990, the veteran complained of headaches occurring 3 times a 
week, occurring for the past year.  Another entry dated in 
August 1990 showed that he complained of nausea, vomiting, 
and diarrhea.  The June 1991 separation examination showed 
that the veteran denied complaints of frequent or severe 
headaches.  At that time the veteran's weight was reported as 
135 pounds, and a 20+ pound weight loss was noted.  A 
September 1991 record indicates that the veteran had symptoms 
of stomach cramps, diarrhea, and vomiting.  

VA medical records reflect that in November 1994, the veteran 
complained of a 20 pound weight loss during the past 2 
months.  He weighed 150 pounds at that time.  A December 1994 
record listed his weight as 156 pounds.  In May 1995, the 
veteran complained of fatigue for which an impression of 
chronic fatigue was made.  The veteran was also treated for 
headaches during 1995.  An entry dated in September 1995 
shows that he complained of daily headaches worsening 
throughout the day and accompanied by photophobia.  A 
December 1995 record reflects that the veteran experienced 
headaches 3-4 times a week.

A VA examination was conducted in January 1996.  The veteran 
complaints included headaches, malaise, poor weight gain, and 
diarrhea.  It was noted that he weighed 165 pounds when he 
left for Saudi Arabia.  On examination, the veteran's weight 
was 152.5.  Diagnoses including malaise and chronic diarrhea 
with weight loss of undetermined origin were made.  On mental 
status examination, a diagnosis of dysthymia was made.  

In 1996, three lay statements were offered for the record, 
attesting that since the veteran's return from service, has 
developed physical and emotional problems and has 
demonstrable weight loss and fatigue. 

VA records dated in 1996 show treatment for anxiety, 
depression, and dysthymia and that the veteran complained of 
poor sleep and headaches.  In March 1996, a diagnosis of 
anxiety disorder with panic attacks and depression was made.  
In December 1996, the veteran was seen for complaints of 
diarrhea and vomiting for 3 weeks; a 12-pound weight loss in 
a month was also noted.  A urinary tract infection was 
diagnosed. 

In May 1997, the RO denied service connection for a 
gastrointestinal disorder (manifested by diarrhea, weight 
loss and stomach problems) and for dysthymia (manifested by 
lack of energy, sleep loss and fatigue), both claimed as due 
to undiagnosed illness.  Service connection was granted for 
muscle contraction headaches, for which a 10 percent 
evaluation was assigned, effective from June 15, 1995.

VA medical records show that in October 1997, the veteran 
complained of headaches and a 3-day history of diarrhea.  An 
assessment of headaches was made.  

A VA neurological examination was conducted in November 1998 
at which time the veteran complained of a tremor of both 
hands and occasional headaches lasting all day.  A diagnosis 
of history of chronic headache, normal neurological 
examination, tremor of both hands, was made. 

In an August 1999 rating action, the RO granted a 30 percent 
evaluation for headaches from June 15, 1995.  

A VA chronic fatigue syndrome examination was conducted in 
July 2001.  The report indicated that the veteran first 
noticed symptoms of fatigue while serving in the Persian Gulf 
in 1991.  Thereafter, he noted chronic fatigue in 1994, and 
indicated that he currently experiences 3-4 episodes of 
fatigue a month.  Accompanying symptoms include generalized 
weakness and sleep disturbance.  The veteran also complained 
of lethargy related to a genitourinary disability.  It was 
noted that since November 2000, he had gained 40 pounds.  The 
veteran also complained of sharp joint pains in the ankles 
and wrists.  With respect to headaches, he complained of 
headaches 5 times a week lasting an hour or two, sometimes 
accompanied by dizziness.  It was noted that he was taking 
medication for this condition and he reported that when his 
headaches occurred, he was unable to carry out all of his 
normal activities and had to lie down.  An examination of the 
stomach reflected that the veteran had a vomiting episode 
under stress in 1997 and possibly in 1998, but that he had no 
current nausea or vomiting and had never had hematemesis or 
melena.  The veteran complained of diarrhea beginning in 1990 
and episodes of regurgitation in 1991 and 1994.  

The examiner reviewed the claims folder in conjunction with 
the examination.  Diagnoses including chronic fatigue 
syndrome, probably with arthralgia and myalgia; probable 
migraine headache; irritable bowel syndrome with chronic 
diarrhea and a history of constipation; and gastroesophageal 
reflux disorder were made.  The examiner opined that the 
veteran did not have Gulf War undiagnosed illness.

A comprehensive VA examination was conducted in October 2002.  
The report noted that chronic fatigue syndrome had been 
diagnosed 3 to 4 years earlier and the veteran stated that 
symptoms of fatigue began during service.  With regard to 
headaches the report indicated that the veteran took daily 
medications to control his headaches.  The report stated that 
the headaches occurred 3-4 times a week, lasting from 2 to 6 
hours, and that 4 to 5 times a month he had to lie down in a 
dark room until they resolved.  With respect to 
gastroesophageal reflux, the veteran reported that heartburn 
with reflux was treated in 1995 and 1996.  Diagnoses 
including chronic fatigue, more probably than not associated 
with the veteran's PTSD and bipolar disorder; mixed headache 
disorder; irritable bowel syndrome typified by chronic 
diarrhea and constipation; and gastroesophageal reflux 
disease.  

With regard to the opinion pertaining to chronic fatigue 
syndrome, the examiner noted that the veteran had numerous 
hospitalizations for psychiatric illness without a diagnosis 
of chronic fatigue syndrome being made.  The examiner also 
noted that he found no documented fever or adenopathy.   


Pertinent Law and Regulations

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Higher Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2002).  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).




Analysis

Service Connection - Chronic fatigue syndrome and 
gastroesophageal reflux disease

Regarding the veteran's symptoms of chronic fatigue, the 
record reflects that these symptoms began during the 
veteran's period of service.  The record also contains a 
post-service diagnosis of chronic fatigue syndrome as well as 
an opinion to the effect that the veteran's chronic fatigue 
is not indicative of Gulf War undiagnosed illness.  
Accordingly, the Board must conclude that the veteran's 
chronic fatigue is not a component of an undiagnosed 
disability warranting service connection under the provisions 
of 38 C.F.R. 3.317.

Essentially, the critical inquiry is whether the veteran's 
chronic fatigue is representative of a disorder which is 
separate and distinct from any of his other diagnosed 
conditions, particularly his service-connected PTSD.  
Accordingly, a VA medical opinion was sought to address this 
matter.  In October 2002, following review of the file, 
consideration of the veteran's reported history at the time 
of his examination and a physical examination, a VA examiner 
opined that chronic fatigue was more probably than not a 
symptom associated with PTSD and bipolar disorder.  This 
opinion is found to be probative.  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  There is no opinion of record suggesting that the 
diagnosed chronic fatigue syndrome is an independent disorder 
related to the veteran's period of service.

Subsequently, in a January 2003 rating action, the RO granted 
service connection for dysthymia, fatigue, and decreased 
sleep and energy, as features of PTSD, and at that time 
continued the 50 percent evaluation in effect for PTSD.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service- connected disabilities.  38 C.F.R. 4.14 (2002).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  

In this case, the evidence establishes that the veteran's 
symptoms of chronic fatigue are related to his service-
connected PTSD and do not represent a separate and distinct 
disability.  Moreover, as noted this symptoms has been 
formally recognized by the RO and are currently considered 
and compensated in conjunction with the evaluation of his 
PTSD.  Therefore, if the Board were to grant service 
connection for chronic fatigue syndrome to recognize the same 
symptoms in conjunction with the diagnosed chronic fatigue 
syndrome.  

Accordingly, there is no basis for the grant of service 
connection for chronic fatigue as a separate and independent 
disability, inasmuch as the evidence establishes that this 
symptom is part and parcel of an already service-connected 
disorder, PTSD.  Therefore, service connection for chronic 
fatigue syndrome is denied.  

Regarding the claim for gastroesophageal reflux, this 
condition was initially diagnosed several years after 
service.  Recent medical evidence, a VA examination report of 
October 2002, shows that the veteran's gastroesophageal 
reflux disease is manifested by reflux and heartburn after 
eating spicy or greasy food as well as tenderness.  He has 
also claimed that this condition is primarily manifested by 
weight loss.  Inasmuch as these symptoms have been associated 
with a known diagnosis, there is no need to evaluate the 
claim under the provisions of 38 C.F.R. § 3.317 governing 
undiagnosed illness attributable to Persian Gulf service.  

The service medical records did document symptoms of 
diarrhea, nausea, and vomiting, as well documenting 
significant weight loss between the veteran's induction and 
discharge from service.  However, service connection has been 
granted for irritable bowel syndrome with diarrhea and 
constipation, so these symptoms are already compensated.  
There was no diagnosis of gastroesophageal reflux made in 
service and symptoms of reflux and heartburn currently 
complained of in conjunction with esophageal reflux were 
never shown in service.  Medical evidence dated since service 
reflects that the veteran has not experienced chronic weight 
loss, and in fact the most recent medical evidence has shown 
weight gain as reported by him at the time of the October 
2002 VA examination and as was noted in a July 2001 VA 
medical examination report, the veteran had gained 40 pounds.  

In summary, the current evidence does not contain any medical 
opinion etiologically linking gastroesophageal reflux to the 
veteran's service.  Moreover, it appears that the 
gastrointestinal symptoms shown in service are currently 
compensated in conjunction with the grant of irritable bowel 
syndrome with diarrhea and constipation.  Furthermore, one of 
the primary symptoms associated with the veteran's claimed 
gastroesophageal reflux, weight loss, has not been 
chronically shown, as significant weight gain was shown after 
service.  Accordingly, service connection for 
gastroesophageal reflux is not warranted. 

Higher Evaluation - Headaches

Regarding the veteran's headaches, this disorder has been 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
evaluated as 30 percent disabling effective from October 22, 
1996.  According to Code 8100, a 30 percent evaluation is 
given for prostrating attacks occurring on an average once a 
month over the last several months.  A 50 percent evaluation 
is awarded for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The most recent evidence reflects that veteran's headaches 
are most accurately characterized by the criteria for a 50 
percent evaluation under DC 8100.  The most recent VA 
examination report of October 2002 indicates that headaches 
occurred 3-4 times a week, lasting from 2 to 6 hours, and 
that 4 to 5 times a month the veteran had to lie down in a 
dark room until they resolved.  The Board believes that these 
symptoms are indicative of very frequent completely 
prostrated and prolonged attacks.  Although the record does 
not firmly establish that the veteran's headaches are 
productive of severe economic inadaptability, this is 
certainly suggested by the frequency, duration, and severity 
of his attacks.  Therefore, in accordance with the findings 
made during the October 4, 2002, VA examination, a 50 percent 
evaluation is warranted for the veteran's headaches.  This is 
the highest rating available under Diagnostic Code 8100.  

However, there is no indication that a 50 percent evaluation 
is warranted at any point from the grant of service 
connection for headaches in June 1995 until October 4, 2002, 
the date of the VA examination.  The VA examination dated in 
July 2001 showed that the frequency, duration and severity of 
the veteran's attacks were most consistent with the 
assignment of a 30 percent evaluation.  At that time, his 
symptoms were reported as headaches occurring 5 times a week 
lasting an hour or two, sometimes accompanied by dizziness 
and occasionally required rest to resolve. 

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  A review 
of the claims file finds no lay or medical evidence that the 
veteran's headaches have resulted in frequent periods of 
hospitalization.  While there is an indication that his 
headaches are productive of economic inadaptability, this 
component is specifically accounted for under the rating 
criteria for a 50 percent evaluation under DC 8100.  

It is the Board's determination that a 50 percent evaluation 
is warranted for the veteran's headaches effective from 
October 4, 2002, and that prior to that time dating back to 
the original grant of service connection in June 1995, no 
higher than a 30 percent evaluation is warranted.  

ORDER

Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness, is denied.  

Entitlement to service connection for gastroesophageal reflux 
with weight loss, including as due to undiagnosed illness, is 
denied.  

A 50 percent evaluation is warranted for headaches, effective 
from October 4, 2002, subject to the regulations governing 
the payment of monetary awards.

Prior to October 4, 2002, entitlement to a rating in excess 
of 30 percent for headaches is denied.


REMAND

In the rating decision of November 2001, the RO granted 
entitlement to service connection for PTSD, evaluated as 10 
percent disabling from March 26, 2001.  The veteran, in a 
letter dated in January 2002, expressed disagreement with 
that evaluation.  In June 2002, a rating of 50 percent was 
assigned for PTSD from July 9, 2001.  This is less than the 
maximum benefit available under VA laws and regulations.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  However, no statement of 
the case (SOC) has been provided, so the veteran has not had 
an opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  



Accordingly, this case is REMANDED for the following:

Review the veteran's claim for a higher 
evaluation for PTSD, evaluated as 10 percent 
disabling from March 26, 2001, to July 8, 
2001, and as 50 percent disabling from July 
9, 2001, forward.  If the determination 
remains adverse to him, furnish him a 
statement of the case on this issue.  Notify 
him of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

